Citation Nr: 1605324	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-21 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and sleep disability or disturbance.  

2.  Entitlement to service connection for a shoulder disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for anterior cruciate ligament reconstruction and chondromalacia, left knee.  

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability and subluxation. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1994 to May 1998, including service in Liberia in 1996 and participation in Operation Assured Response and Operation Quick Response. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

An August 2009 decision granted service connection for left knee disabilities, and assigned an initial 10 percent evaluation for left knee ligament reconstruction and for left knee instability.  An October 2010 decision granted service connection for right knee disability and assigned an initial 10 percent evaluation, and denied service connection for a sleep disorder, shoulder disability, and major depressive disorder.  The Veteran has perfected appeal of each issue, and each issue is certified to the Board on appeal.

The Veteran has requested that his claim for service connection for a sleep disorder be considered part of his claim for service connection for PTSD, in that he does not have a medical diagnosis of an organic sleep disorder, and attributes his sleep disturbances to PTSD.  Under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issue on appeal is recharacterized to more accurately reflect the benefit the Veteran is seeking.  The issues on appeal, as recharacterized, are listed on the title page of this decision.

During the pendency of this appeal, the Veteran sought service connection for a lower back disability, to include as secondary to the service-connected bilateral knee disabilities.  A statement of the case (SOC) was issued in February 2016.  The electronic record does not reflect that the Veteran has yet submitted a timely appeal; the period allowed for appeal has not yet expired.

The Veteran testified in July 2015 at a Travel Board Hearing before the undersigned.  The transcript of that hearing is associated with the Veteran's electronic record.  The Veteran requested that the record be held open for 30 days after the hearing, and that request was granted.  That 30-day period has expired.  

In October 2015, the Board granted a request from the Veteran's attorney to extend the time allowed for submission of evidence.  The Board granted that extension of time.  In November 2015, the attorney advised the Board that there was no additional evidence and that the appeal was ready for appellate review.

The Veteran's record is wholly electronic.

The claim for service connection for an acquired psychiatric disorder, to include major depressive disorder or PTSD, to include disturbance of sleep or a sleep disability, and the claims for increased initial evaluations for left knee disabilities and for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his July 2015 Travel Board Hearing, the Veteran requested withdrawal of a substantive appeal for service connection for a shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss an appeal which fails to allege a specific error of fact or law in the determination appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(c).

The Veteran perfected appeal of the claim for service connection for a shoulder disability In December 2013. That appeal was certified to the Board in October 2015.  At his July 2015 Travel Board Hearing, the Veteran, with the assistance of his attorney, testified that he wished to withdraw the claim for service connection for shoulder disability.  July 2015 Travel Board Hearing Transcript (Tr.) at 3. 

The transcript demonstrates that there remains no allegation of error of fact or law for consideration as to the claim for service connection for a shoulder disability.  Accordingly, the Board does not have jurisdiction to review that appeal.  The appeal is dismissed without prejudice.

This claim is dismissed without prejudice as a matter of law. There is no duty to assist or notify a Veteran whose claim is determined as a matter of law. Therefore, the duties to notify and assist require no further discussion.


ORDER

The appeal for service connection for a shoulder disability is dismissed without prejudice.
REMAND

The Veteran's claim for service connection for an acquired psychiatric disorder was denied on the basis that there was no medical evidence linking a psychiatric disorder to the Veteran's service or any service-connected disability.  The Veteran's testimony as to the circumstances of his service in Liberia is sufficiently detailed to allow for verification that he was stationed in Liberia, and, if such service is verified, to allow corroboration of the circumstances the Veteran testified were present during that service.  Information about the circumstances of the Veteran's service in Liberia, to include information about Operation Assured Response and Operation Quick Response, and any other operation to which the Veteran was assigned in Liberia, should be placed in the record for the examiner.  

If the Veteran's testimony as to his assignment and the circumstances alleged is verified, further development of the medical evidence is required to address the Veteran's contentions set forth in his testimony.  

The Veteran last underwent VA examination of the knees in 2010.  He has testified that the severity of the service-connected disabilities has increased.  He has provided a reasonable explanation of his failure to report for VA examination scheduled in 2010, and has testified that he would appear for examination if one is scheduled.  The Veteran should be afforded VA examination of his knees.  

Accordingly, the case is REMANDED for the following action:

1.  Associate VA clinical records since August 2010 (the most recent clinical records referenced as considered in the 2012 SOC (last SOC)) with the electronic claims folder.

2.  Afford the Veteran an opportunity to identify any relevant records, clinical or nonclinical, VA or non-VA, not yet associated with the claims files.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD or sleep disturbances or a sleep disability, or other diagnosed acquired disorder.  Provide the examiner with verified information about the known facts and circumstances of the Veteran's service in Liberia in 1996.

The examiner should be provided with a list of the Veteran's service-connected disabilities.  The examiner must review the electronic claims file and a copy of this remand, and summarize the review of these items in the examination report 

The examiner should assign a diagnosis for each acquired psychiatric disorder currently manifested.  Then, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran has a current acquired psychiatric disorder which results from his service.  If a diagnosis of PTSD is not appropriate, the examiner should explain the reasons for that conclusion.  

The examiner should state whether there are objective indicators or symptoms of sleep disturbance and provide an opinion as to the likelihood that sleep disturbance, if present, is attributable to or aggravated by an acquired psychiatric disability resulting from service.  

4.  Schedule the Veteran for VA examination to determine the current severity of the Veteran's service-connected right knee and left knee disabilities.  The claims folder, to include a copy of this REMAND, and non-VA records identified by the Veteran, must be made available to and reviewed by the examiner, in addition to the VA clinical records.  All appropriate tests or studies (to include x-rays) should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify each left knee and right knee disability, and the symptoms attributable to each.  Describe the Veteran's subjective complaints for each knee.  Describe objective findings, to include range-of-motion and repetitive motion studies, expressed in degrees.  Describe functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Describe the effects (subjective and objective) of flare-ups and of repetitive use (additional limitation of motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  

Is there recurrent subluxation or lateral instability of the left knee, or the right knee, or of both knees?

If the Veteran describes symptoms of flare-ups that are different than the symptoms resulting from repetitive motion testing, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

A complete rationale must be given for all opinions and conclusions.

Provide the examiner with a list of the Veteran's service-connected disabilities.  Ask the examiner whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed left knee disability (a) is caused by, or (b) is aggravated by, any other service-connected disability?  38 C.F.R. § 3.310.  The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
 
5.  Then, readjudicate the claims on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


